Citation Nr: 0933207	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and December 2001 rating 
decisions of the RO in Chicago, Illinois, which, in pertinent 
part, denied service connection for hypertension.  

The appellant and his wife testified before the undersigned 
at a November 2007 hearing at the RO.  A transcript has been 
associated with the file.

The Board remanded this case in January 2008.  It returns now 
for appellate consideration.  

The appellant also appealed service connection for post 
traumatic stress disorder (PTSD).  The Board remanded that 
claim as well in January 2008.  The claim was granted in a 
January 2009 rating decision.  The appellant has not 
disagreed with this rating decision.  This issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case again.  The Board regrets the 
additional delay in providing resolution to this case.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The appellant is service-connected for several conditions, 
including diabetes mellitus, type II, PTSD, and coronary 
artery disease.  

There is no indication of hypertension or high blood pressure 
in the service treatment records.  At separation, the 
appellant was provided a physical examination; however, blood 
pressure readings were not recorded.  The appellant denied 
high or low blood pressure at that time.  

The appellant's private medical records are similarly silent 
for blood pressure problems until January 1979.  The 
appellant was found to have borderline blood pressure for his 
age.  The appellant was noted to have a history of smoking 
and recent weight gain at that time.  In March 1982, the 
appellant denied a history of hypertension.  He received a 
diagnosis of hypertension in 1983.  There is no evidence to 
show hypertension or elevated blood pressure is directly 
related to service.  

Whether the appellant's hypertension was caused or aggravated 
by a service connected disability is a medical question 
requiring an expert opinion.  

The medical evidence is not as clear on whether the 
appellant's hypertension was aggravated by a service-
connected disability.  The appellant was diagnosed with 
hypertension in 1983 and began medication to control the 
condition.  The condition was apparently stable for many 
years.  

The appellant was initially treated for high blood pressure 
in January 1979, with a pressure of 176/88.  The appellant 
was seen again in March 1982, with a pressure of 150/90.  The 
appellant was diagnosed with hypertension in February 1983, 
with a pressure of 146/94, and in March 1983 with a pressure 
of 158/90.  The remainder of readings for 1983 shows systolic 
pressure in the 140's and diastolic pressure in the 80's.  
The appellant had a reading of 140/100 in June 1985.  In 
September 1985, the reading was 140/90.  In November 1985, 
the reading was 130/100.  In January 1986, the reading was 
154/92.  In January 1987, two readings were taken, 146/84 and 
140/84.  In 1989, the appellant had readings of 154/90 and 
140/80.  The appellant was seen for regular treatment in 
March 1998, with a blood pressure of 144/86, and in May 1999, 
with a blood pressure of 114/80.  The appellant had a 
myocardial infarction in August 1999, with a quadruple 
coronary artery bypass graft on August 5th.  Following the 
surgery, the appellant's VA treatment records show he had 
readings of 116/70 and 120/80 in September 1999, 169/97 on 
November 9, 1999, 141/79 in January 2000, 165/89 in April 
2000, 159/88 in May 2000, 161/95 in October 2000.  The best 
blood pressure reading post myocardial infarction was in 
September 2000.  The treatment note for September 1999 also 
indicates that the appellant had been noted to have high 
blood pressure in the hospital and as an outpatient, despite 
not having high readings that day.  A private treatment note 
dated November 5, 1999, indicates that the appellant had been 
started on Zestril for uncontrolled hypertension, which was 
well controlled as of that visit.  The November 9, 1999 VA 
treatment note mentioned above was for the purpose of 
establishing care at VA.  The appellant did not report the 
Zestril prescription at that time.  

The appellant has been receiving psychiatric care since 1983.  
The appellant's psychiatric treatment is mentioned in the 
records relating to hypertension, but there is no indication 
that the psychiatric condition is worsening the hypertension.  

A December 2001 VA examination opinion states that the 
hypertension was likely aggravated by his anxiety disorder 
given the poor control of his blood pressure despite 
antihypertensive therapy.  On examination, his blood pressure 
was 158/110.  The appellant appeared nervous on examination 
and reported being nervous wherever he went.  

A March 2003 VA examination opinion indicates that the 
hypertension is most likely not aggravated by diabetes 
because of the good control the appellant has had despite the 
presence of diabetes.  

The two VA examination reports clearly conflict with one 
another.  Both rely on the control, or lack of control, of 
the appellant's hypertension.  The assessment of hypertension 
and the relative success of therapy is a medical question.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through January 2009.  To correctly 
assess the appellant's current hypertension, PTSD, and 
diabetes and any potential relationship between them, all 
records of treatment from January 2009 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records for treatment concerning PTSD, 
diabetes and hypertension from January 
2009 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for VA examinations to determine 
whether the appellant's service connected 
PTSD and/or diabetes is/are as likely as 
not etiologically related to the 
appellant's hypertension, either by 
causing or aggravating the hypertension.  
The effect, if any, of the Veteran's non-
compliance with hypertension treatment 
(i.e. failure to take his medication) 
should be noted.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

